ROSS and GILBERT, Circuit Judges
(concurring). We concur in the judgment and in the opinion, except in respect to what is said therein under the head of “the sixth proposition.” The California statute as recited in the case of The Dauntless, 129 Fed. 715, 64 C. C. A. 243, differed in terms from the Oregon statute, did not expressly give a lien upon the vessel, and was construed by this court in that case as not, in effect, giving any such lien. Whether or not the court there rightly construed the statute of California is not in any way involved here. Acting upon that construction, as it did, the court in The Dauntless Case rightly held that there was no jurisdiction in the District Court of the libel in rem, which was in. entire harmony with its previous decisions in the cases of The Willamette, 70 Fed. 874, 18 C. C. A. 366, 31 L. R. A. 715, and Laidlaw v. Oregon Ry. & Nav. Co., 81 Fed. 876, 26 C. C. A. 665.